DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/885,500 (“’500 Reissue Application” or “instant application”), having a filing date of 31 January 2018.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,251,066 (“’066 Patent”) titled “GARBAGE COLLECTION IN A STORAGE SYSTEM”, which issued on 2 February 2016 with claims 1-17 (“issued claims”).  The application resulting in the ‘066 Patent was filed on 10 November 2014 and assigned U.S. patent application number 14/537,709 (“’709 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘066 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘066 Patent is a continuation of application No. 14/015,308 (“parent application”), filed on 30 August 2013, now U.S. Patent 8,886,691, which is a continuation of application No. 13/340,119 (“grandparent application”), filed on 29 December 2011, now U.S. Patent 8,527,544, which is a continuation-in-part of application No. 13/250,570, filed on 30 September 2011, now U.S. Patent 8,930,307, and a continuation-in-part of application No. 13/208,094, filed on 11 August 2011, now U.S. Patent 8,788,788, and a continuation-in-part of application No. 13/211,288, filed on 16 August 2011, now U.S. Patent 8,806,160, and a continuation-in-part of application No. 13/250,579, filed on 30 September 2011, now U.S. Patent 8,793,467, and a continuation-in-part of application No. 13/273,858, filed on 14 October 2011, now U.S. Patent 8,589,640 (collectively, “great-grandparent applications”).

As a reissue application, the instant application is entitled to the priority date of the ’066 Patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 29 December 2011, and depending on the subject matter of the specific claim, could have a priority date as early as 11 August 2011.
The currently presented independent claims all include the feature of determining the current segments within the storage devices that are ‘in use’, and ‘copying data’ from the location in the current segment to a new storage location.  These 
Therefore, the currently presented claims are entitled to a priority date of 29 December 2011, the filing date of the grandparent application.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.



Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.

VI. Applicants’ Response
Applicants’ response (“Response”), filed 8 July 2021, includes Remarks and amendments to the claims.  Claims 1-9 and 13-16 have been amended.  
Claims 1-17 remain pending in the application.

VII. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Double Patenting
Applicants intend to defer a decision on the filing of a Terminal Disclaimer until a later time.  The Double Patenting rejections are therefore maintained at this time.

Claim Objections
In view of Applicants’ claim amendments, the pending claim objections are withdrawn.

Claim Rejections under 35 U.S.C. §§ 102 and 103
Applicants’ arguments with respect to the claim rejections are persuasive.  In view of Applicants’ claim amendments, the pending claim objections are withdrawn.

VIII. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 8, 19-21, and 24 of U.S. Patent No. 8,527,544.  Although the scope of the claims are substantially similar.
With respect to Double Patenting rejections, the claims under examination are not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).

Claims 1 and 7
Dependent claims 3 and 19 of U.S. Patent No. 8,527,544 (and incorporating the relevant limitations of their respective antecedent claims) both include determining whether table entries for a physical location in a data storage medium include valid mappings to a virtual address by creating a sorted list of entries from a first table and creating a list of valid entries from the sorted list and a second table, copying data from the current location to a new location, and reclaiming the first storage location.  These claims therefore include the relevant limitations of independent claims 1 and 7 of the instant application.

Claims 2, 3, 8, and 9
With respect to dependent claims 2, 3, 8, and 9, these claims include limitations regarding the link table and the mapping table that are also analogous to those of independent claims 1 and 17 (as incorporated by dependent claims 3 and 19 respectively) of U.S. Patent No. 8,527,544.

Claims 4, 5, 11, and 12
With respect to dependent claims 4, 5, 11, and 12, these claims include limitations regarding deduplication that are analogous to those of claims 4, 5, 20, and 21 of U.S. Patent No. 8,527,544.

Claims 6 and 10
With respect to dependent claims 6 and 10, these claims include limitations regarding the link table being organized as a plurality of time-ordered levels that are analogous to those of claims 8 and 24 of U.S. Patent No. 8,527,544.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 10, 23-25, and 28 of U.S. Patent No. 8,886,691.  Although the scope of the claims are substantially similar.  
With respect to Double Patenting rejections, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).

Claims 1 and 7
Dependent claims 5 and 23 of U.S. Patent No. 8,886,691 (and incorporating the relevant limitations of their respective antecedent claims) both include determining whether table entries for a physical location in a data storage medium include valid mappings to a virtual address by creating a sorted list of entries from a first table and creating a list of valid entries from the sorted list and a second table, copying data from the current location to a new location, and reclaiming the first storage location.  These claims therefore include the relevant limitations of independent claims 1 and 7 of the instant application.

Claims 2, 3, 8, and 9
With respect to dependent claims 2, 3, 8, and 9, these claims include limitations regarding the link table and the mapping table that are also analogous to those of independent claims 1 and 17 (as incorporated by dependent claims 5 and 23 respectively) of U.S. Patent No. 8,886,691.

Claims 4, 5, 11, and 12
With respect to dependent claims 4, 5, 11 and 12, these claims include limitations regarding deduplication that are analogous to those of claims 6, 7, 24, and 25 of U.S. Patent No. 8,886,691.

Claims 6 and 10
With respect to dependent claims 6 and 10, these claims include limitations regarding the link table being organized as a plurality of time-ordered levels that are analogous to those of claims 10 and 28 of U.S. Patent No. 8,886,691.


IX. Allowable Subject Matter
Claims 13-17 are allowed.


The prior art of record fails to disclose or render obvious the claimed storage system, method, and non-transitory computer readable medium wherein determining that a current segment is in use includes creating a sorted list of potentially valid entries from a first table comprising entries mapping an address of a location in the one or more storage devices to one or more virtual addresses, and creating a list of valid entries using the sorted list of potentially valid entries and a second table comprising entries mapping a virtual address to a location in the one or more storage devices, as recited in independent claims 1, 7, and 13. 

X. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '066 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '066 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '066 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
17 November 2021